UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-1170902 FLORIDA COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Florida 35-2164765 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1400 North 15th Street, Immokalee, Florida 34142-2202 (Address of principal executive offices) (Including zip code) (239)657-3171 (Issuer's Telephone Number, Including Area Code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company.) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b of the Exchange Act). Yes o Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $0.01 par Outstanding at August 19, 2009: 7,918,217 Form 10-Q FLORIDA COMMUNITY BANKS, INC.
